Exhibit 10.2

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 12th day of November, 2008 by and among BANK OF AMERICA,
N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative
agent and collateral agent (in such agent capacities, “Agent”) for itself and
all other lenders from time to time a party hereto (“Lenders”), located at
135 South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL
CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR
INC., a Delaware corporation (“Point Blank”) and LIFE WEAR TECHNOLOGIES, INC., a
Florida corporation (“Life Wear”, and together with PACA and Point Blank,
collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT
BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a “Guarantor”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Loan Agreement (as hereinafter
defined).

RECITALS

WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendment set
forth herein;

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and
Lenders hereby agree as follows:

SECTION 1. Amendment to Loan Agreement and Limited Waiver.

(a) Section 1 of the Loan Agreement is hereby amended by amending and restating
the definition of “Average Excess Availability” to read as follows:

“Average Excess Availability” means for any calendar month, the average daily
amount of Availability for such month less the sum of (x) the amount of all
payables that are past due by more than 30 days as of the end of such month plus
(y) the amount of checks then outstanding as of the end of such month; provided,
that (1) for purposes of calculating the Revolving Loan Limit, the “Maximum
Revolving Loan Limit” shall be excluded from such calculation and (2) for
purposes of determining whether the financial covenants set forth in Section 14
are required to be tested solely for the periods ending September 30,
2008, October 31, 2008 and November 30, 2008, clauses (x) and (y) of this
definition shall be excluded but shall be included for all other periods.

(b) The introductory first paragraph of Section 14 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“Parent and the Borrowers shall maintain and keep in full force and effect each
of the financial covenants set forth below; provided, that to the extent Average
Excess Availability at the end of any calendar month is greater than $12,500,000
(or $4,000,000 for the months ending September 30, 2008, October 31, 2008 and
November 30, 2008), then the financial covenants set forth under subsections
14(b) and 14(d) below shall not be tested for the month then ending.”

(c) Subject to the satisfaction of the applicable conditions to effectiveness
set forth in Section 2 herein, the Agent and the Lender hereby waive any Event
of Default that arises under Section 15(b) and Section 15(d) of the Loan
Agreement with respect to any representation and warranty made by the Borrowers
under Section 11(u) of the Loan Agreement and the covenant contained in
Section 12(c) of the Loan Agreement, in each case which relate solely to the
failure by PACA to file IRS/DOL 5500 reports at any time prior to November 12,
2008 with respect to its 401(k) Qualified Plan. The Agent and the Lender hereby
waive compliance by the Borrowers with the provisions contained in Sections
11(u) and 12(c) of the Loan Agreement solely as they relate to such IRS/DOL
filings for a period of fifty (50) days commencing on the date that this
Amendment becomes effective in accordance with Section 2 herein.

SECTION 2. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

(a) This Amendment shall have been duly executed and delivered by Borrowers and
Parent (collectively, “Amendment Parties”), Agent and each Lender;

(b) No Default or Event of Default shall have occurred and be continuing; and

(c) The representations and warranties contained herein shall be true and
correct in all material respects.

SECTION 3. Representations and Warranties. In order to induce Agent and each
Lender to enter into this Amendment, each Amendment Party hereby represents and
warrants to Agent and each Lender, which representations and warranties shall
survive the execution and delivery of this Amendment, that:

(a) all of the representations and warranties contained in the Loan Agreement
and in each of the Other Agreements are true and correct in all material
respects as of the date hereof after giving effect to this Amendment, except to
the extent that any such representations and warranties expressly relate to an
earlier date;

(b) the execution, delivery and performance by Amendment Parties of this
Amendment has been duly authorized by all necessary corporate action required on
their part and this Amendment, and the Loan Agreement is the legal, valid and
binding obligation of Amendment Parties enforceable against Amendment Parties in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
affecting the rights or remedies of creditors generally, and by general
limitations on the availability of equitable remedies;

 

2



--------------------------------------------------------------------------------

(c) neither the execution, delivery and performance of this Amendment by
Amendment Parties, the performance by Amendment Parties of the Loan Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Amendment
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Amendment Party or
any of its Subsidiaries is a party or by which any Amendment Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived or consented to herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof; and

(d) no Default or Event of Default has occurred and is continuing, after giving
effect to this Amendment.

SECTION 4. Reference to and Effect Upon the Loan Agreement.

(a) Except as specifically set forth above, the Loan Agreement and each of the
Other Agreements shall remain in full force and effect and are hereby ratified
and confirmed; and

(b) the consents and amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of the Loan Agreement or any of the Other Agreements
except as specifically set forth herein, (ii) operate as a waiver or otherwise
prejudice any right, power or remedy that Agent or Lenders may now have or may
have in the future under or in connection with the Loan Agreement or any of the
Other Agreements except as specifically set forth herein or (iii) constitute a
waiver of any provision of the Loan Agreement or any of the Other Agreements,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”, “herein”,
“hereof” and words of like import and each reference in the Loan Agreement and
the Other Agreements to the Loan Agreement shall mean the Loan Agreement as
amended hereby. This Amendment shall be construed in connection with and as part
of the Loan Agreement. Each Amendment Party hereby acknowledges and agrees that
there is no defense, setoff or counterclaim of any kind, nature or description
to the Liabilities or the payment thereof when due.

SECTION 5. Costs And Expenses. To the extent provided in Section 4(c)(iv) of the
Loan Agreement, Borrowers agree to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

BORROWERS:

 

 

PROTECTIVE APPAREL

CORPORATION OF AMERICA

By:   /s/ James F. Anderson

Name:

Title:

 

James F. Anderson

Chief Financial Officer

 

POINT BLANK BODY ARMOR INC. By:   /s/ James F. Anderson

Name:

Title:

 

James F. Anderson

Chief Financial Officer

 

 

LIFE WEAR TECHNOLOGIES, INC. By:   /s/ James F. Anderson

Name:

Title:

 

James F. Anderson

Chief Financial Officer

 

 

PARENT:

 

 

POINT BLANK SOLUTIONS, INC. By:   /s/ James F. Anderson

Name:

Title:

 

James F. Anderson

Chief Financial Officer

 



--------------------------------------------------------------------------------

AGENT AND LENDER:

 

BANK OF AMERICA, N.A., as successor by merger to LaSalle Business Credit, LLC

 

By:   /s/ Patrick M. Cornell

Name:

Title:

 

Patrick M. Cornell

Vice President